IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Palmer Township,                                :
                               Petitioner       :
                                                :
                 v.                             :    No. 86 C.D. 2019
                                                :    Submitted: October 4, 2019
Unemployment Compensation                       :
Board of Review,                                :
                    Respondent                  :

BEFORE:          HONORABLE MARY HANNAH LEAVITT, President Judge
                 HONORABLE ANNE E. COVEY, Judge
                 HONORABLE CHRISTINE FIZZANO CANNON, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY PRESIDENT JUDGE LEAVITT                                      FILED: February 18, 2020

                 Palmer Township (Employer) petitions for review of an adjudication
of the Unemployment Compensation Board of Review (Board) granting John
Heaton’s (Claimant) claim for unemployment benefits. In doing so, the Board
reversed the Referee’s decision that Claimant was ineligible for benefits under
Section 402(e) of the Unemployment Compensation Law (Law),1 by reason of his
willful misconduct.         In this appeal, we consider whether the Board erred in
concluding that Claimant demonstrated good cause for his conduct.
                 Claimant worked for Employer as a full-time truck driver and laborer
for approximately 26 years. On June 22, 2018, after parking his work truck in
Employer’s garage, Claimant experienced a sudden urge to urinate and relieved
himself on the garage floor.                When questioned by Employer, Claimant



1
    Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §802(e).
acknowledged the incident but attributed it to a medical condition. Employer
discharged Claimant as a result of this incident.2
               Claimant applied for unemployment compensation benefits with the
local service center, which denied benefits for the stated reason that Claimant
committed willful misconduct. Claimant appealed, and a hearing was held before
a Referee.
               At the Referee hearing, Employer presented the testimony of four
witnesses.3 Claimant presented both testimonial and documentary evidence.
               Scott Kistler, Superintendent of Public Works for Palmer Township,
testified that approximately ten years ago there had been a similar incident, and
Kistler informed Claimant that Employer did not tolerate such conduct. With
respect to the incident that caused Claimant’s discharge, Kistler testified that he
confronted Claimant, who acknowledged what he had done. Claimant explained
that his medical condition caused the incident. Specifically, Claimant told Kistler
that he had “gastric bypass surgery a number of years prior and that this sudden
inner urge to urinate was the result of that gastric bypass surgery.” Notes of
Testimony, 9/13/2018, at 10 (N.T. __); R.R. 44a. Kistler testified Claimant had
never requested an accommodation for any medical issue.
               Christopher Christman, Palmer Township Manager, testified that he
interviewed Claimant, who admitted to his conduct. Claimant stated that he “had a
sense of urgency [and] had to go” but acknowledged that he “did not make an

2
  Additionally, Employer discharged Claimant as a result of several other incidents, all occurring
prior to June 22, 2018. See Reproduced Record at 17a (R.R. __).
3
  The witnesses testified regarding Claimant’s alleged misconduct, Employer’s investigation, and
the decision to terminate Claimant’s employment. In the adjudication, the Board only
considered the urination incident on June 22, 2018, explaining that this incident was the
proximate cause of Claimant’s discharge.



                                                2
attempt to get to the bathroom [before] urinat[ing] by his truck side.” N.T. 31;
R.R. 65a.   Christman testified that Claimant provided medical documentation
stating that Claimant’s gastric bypass surgery caused dehydration. For this reason,
Claimant must constantly drink water, which causes him to urinate more
frequently. Another medical document stated that Claimant’s medication caused
frequent urination.
             Claimant testified that on June 22, 2018, he worked a long day with a
crew to blacktop a stretch of road. At the end of the day, he returned the truck to
Employer’s garage. Upon exiting the vehicle, he had a sudden urge to urinate.
Claimant testified that he could not make it to the bathroom, so he relieved himself
by the truck. Afterwards, he rinsed the area with water.
             Claimant explained that following gastric bypass surgery, he was
hospitalized for dehydration. To prevent a recurrence, he must drink a lot of water,
which in turn causes him to experience “sudden frequent urge[s] to urinate[.]”
N.T. 48; R.R. 82a. Claimant stated that he did not tell Employer about his medical
condition because he believed that “he could manage it.” N.T. 53; R.R. 87a. He
had “always made it to the bathroom” on prior occasions. N.T. 49; R.R. 83a. He
was upset with himself for the June 22, 2018, incident and “thought it was a
terrible thing.” N.T. 53; R.R. 87a.
             The Referee concluded that Claimant committed willful misconduct
and was ineligible for unemployment compensation. The Referee explained that
Claimant lacked good cause for his actions because he had not informed Employer
of any medical condition, and his medical documentation did not specify that his
medical condition would cause a sudden urge to urinate.




                                         3
              Claimant appealed to the Board, which accepted the Referee’s
findings. However, the Board found that Claimant presented good cause for his
actions, namely a medical condition that caused frequent urination. Although
Claimant did not inform Employer of his condition, this did not mean that
Claimant did not have good cause for what happened on June 22, 2018. The Board
reversed the Referee and granted benefits. Employer petitioned for this Court’s
review.
              On appeal,4 Employer raises two issues. First, Employer argues that
the Board’s finding that Claimant had good cause for his conduct is not supported
by substantial evidence. Second, Employer argues that the Board erred by placing
the burden on Employer to prove that Claimant’s alleged condition did not provide
good cause to urinate on the garage floor.
              We begin with a review of Section 402(e) of the Law, which provides:

              An employe shall be ineligible for compensation for any week--

                                                  ***

              (e) In which his unemployment is due to his discharge or
              temporary suspension from work for willful misconduct
              connected with his work, irrespective of whether or not such
              work is “employment” as defined in this act[.]

43 P.S. §802(e). This Court has explained that

              [t]here are four categories of activity that can constitute willful
              misconduct: (1) the wanton or willful disregard of the
              employer’s interests; (2) the deliberate violation of the

4
  This Court’s standard of review determines whether constitutional rights were violated or an
error of law was committed, or whether necessary findings of fact are supported by substantial
evidence. Gordon Terminal Service Company v. Unemployment Compensation Board of
Review, 211 A.3d 893, 897 n.3 (Pa. Cmwlth. 2019).



                                              4
            employer’s rules; (3) the disregard of the standards of behavior
            which an employer can rightfully expect from an employee; and
            (4) negligence demonstrating an intentional disregard of the
            employer’s interests or the employee’s duties and obligations to
            the employer.

Kelly v. Unemployment Compensation Board of Review, 747 A.2d 436, 439 (Pa.
Cmwlth. 2000). Whether the conduct for which an employee has been discharged
constitutes willful misconduct is a question of law, and the employer bears the
burden of proof. Id. at 438. Where the employer meets that burden, it then
becomes the claimant’s burden to prove that he had good cause, i.e., his actions
were justified and reasonable under the circumstances. Id. at 438-39.
            The Board is the ultimate fact-finder and is free to accept or reject the
testimony of any witness in whole or in part.          Collier Stone Company v.
Unemployment Compensation Board of Review, 876 A.2d 481, 483 (Pa. Cmwlth.
2005). The Board’s findings are conclusive on appeal if they are supported by
substantial evidence. Philadelphia Gas Works v. Unemployment Compensation
Board of Review, 654 A.2d 153, 157 (Pa. Cmwlth. 1995). Substantial evidence is
such relevant evidence as a reasonable mind might accept as adequate to support a
conclusion. Id. On review, this Court examines the evidence in the light most
favorable to the prevailing party and gives that party the benefit of all inferences
that can be logically and reasonably drawn from the testimony.              Wise v.
Unemployment Compensation Board of Review, 111 A.3d 1256, 1262 (Pa.
Cmwlth. 2015).
            In its first argument, Employer contends that Claimant did not prove
good cause because his medical evidence did not specify a bladder control
problem.   Employer argues that Claimant needed medical evidence to show,



                                         5
specifically, that the specific incident of June 22, 2018, was caused by his medical
condition.
             Claimant’s conduct on June 22, 2018, is not disputed.        Nor is it
disputed that Employer expected elimination of bodily waste to take place in
bathrooms. The legal question was whether Claimant had good cause for his
conduct.
             Claimant testified that he thought he could make it to the garage
bathroom in time.     However, once Claimant parked the truck, gathered his
paperwork and lunch bag, he realized that he could not. Claimant explained that
“instead of having a mess, from the back of the garage to the locker room, or any
other bathroom,” he relieved himself in a private spot. N.T. 44; R.R. 78a. He
cleaned up the area and was upset by the incident.
             Claimant testified that the measures required to prevent dehydration
cause him to experience “sudden frequent urge[s] to urinate[.]” N.T. 48; R.R. 82a.
Claimant provided medical documentation to corroborate his dehydration problem.
Claimant also provided medical documentation that his medication, Celexa, may
cause frequent urination.
             The record supports the Board’s finding that Claimant had good cause
for his actions. A physical condition can constitute good cause for noncompliance
with an employer’s rule and can be shown by the claimant’s own testimony or by
documentary evidence.       Philadelphia Parking Authority v. Unemployment
Compensation Board of Review, 1 A.3d 965, 968-69 (Pa. Cmwlth. 2010) (citing
Steffy v. Unemployment Compensation Board of Review, 453 A.2d 591, 594 (Pa.
1982)). Here, Claimant provided both testimony and documentary evidence of his




                                         6
medical condition that led to the incident that caused his discharge. The Board
credited his testimony and medical documents.
            The fact that Claimant’s medical documentation did not specify that
Claimant’s condition causes “sudden” and uncontrollable “urges to urinate” does
not make this evidence inadequate. Claimant testified that he had a “sudden
frequent urge to urinate,” N.T. 48; R.R. 82a, a fact only known to him, and the
Board found his testimony credible. Further, his testimony was consistent with his
credited medical documentation.
            Employer     argues that    this   Court’s holdings     in   Jordan   v.
Unemployment Compensation Board of Review, 684 A.2d 1096 (Pa. Cmwlth.
1996), and C.D.B. v. Unemployment Compensation Board of Review (Pa. Cmwlth.,
No. 811 C.D. 2018, filed March 7, 2019) (unreported), require a different result. In
Jordan, the claimant suffered from a mood disorder, which he claimed affected his
ability to report to work, including on the days in question. Because the claimant
was not an expert in the field of mental disorders, this Court held his testimony
inadequate to prove that the mood disorder impaired his ability to work or call off
work. Jordan, 684 A.2d at 1100. In C.D.B., the claimant suffered from panic
attacks, bipolar disorder, antisocial disorder and manic depression. He threatened
a supervisor with physical violence. This Court held the claimant did not establish
good cause because he offered no evidence that his mental health issues made him
unable to control his statements. These cases teach that where a mental illness is
alleged to cause a claimant’s misconduct, the claimant’s testimony alone may not
be adequate. Rather, expert medical testimony may be necessary to establish that
illness caused the misconduct.




                                         7
              Jordan and C.D.B. are distinguishable. Claimant does not contend
that a mental health issue caused his conduct. It was a physical condition, which
was documented by his medical records.5
              In its second issue, Employer argues that the Board placed the burden
on Employer to disprove Claimant’s evidence. Once the employer demonstrates
an intentional violation of a work rule, the burden then shifts to the claimant to
show good cause.
              In the instant case, Employer met its burden of showing willful
misconduct, and the burden then shifted to Claimant to prove good cause. That the
Board accepted Claimant’s evidence on good cause did not shift the burden to
Employer. Employer’s argument is essentially another challenge to the sufficiency
of Claimant’s evidence of good cause, which the Board found adequate. As
explained above, the Board did not err in this regard.
              Because Claimant proved good cause for his conduct, the Board did
not err in granting Claimant benefits.               Therefore, we affirm the Board’s
adjudication granting Claimant unemployment compensation benefits.


                                        _____________________________________
                                        MARY HANNAH LEAVITT, President Judge




5
  Employer noted the ten-year old incident where Claimant did not use the bathroom. It argues
the prior incident shows his actions on June 22, 2018, were not reasonable or justifiable and not
due to a medical necessity. Essentially, Employer asks this Court to reverse the Board’s
credibility decision, which we will not do. See Russo v. Unemployment Compensation Board of
Review, 13 A.3d 1000, 1003 (Pa. Cmwlth. 2010) (credibility determinations are for the Board).



                                               8
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Palmer Township,                     :
                      Petitioner     :
                                     :
           v.                        :   No. 86 C.D. 2019
                                     :
Unemployment Compensation            :
Board of Review,                     :
                    Respondent       :



                                   ORDER

           AND NOW, this 18th day of February, 2020, the adjudication of the
Unemployment Compensation Board of Review dated December 28, 2018, is
AFFIRMED.

                               _____________________________________
                               MARY HANNAH LEAVITT, President Judge